



Exhibit 10.50
FIRST AMENDMENT TO THE
AON DEFERRED COMPENSATION PLAN
This First Amendment (the “Amendment”) to the Aon Deferred Compensation Plan, as
amended and restated effective November 17, 2016 (the “Plan”), is adopted by Aon
Corporation, a Delaware corporation (the “Company”) and wholly owned subsidiary
of Aon plc (“Aon”), to be effective as set forth below.
RECITALS
WHEREAS, pursuant to Section 6.05 of the Plan, the Board of Directors of the
Company (the “Board”) has the authority to amend the Plan, and, pursuant to
Section 1.04 of the Plan, the Organization and Compensation Committee of Aon
(the “OCC“) has authority to act for the Board with respect to the Plan; and
WHEREAS, pursuant to resolutions of the OCC dated June 13, 2016, the OCC
delegated authority to Aon’s Administrative Committee (the “Committee“) to make
certain amendments to the Plan.
NOW, THEREFORE, pursuant to resolutions of the Committee dated December 7, 2016,
the Plan is hereby amended, effective as of December 7, 2016, to insert the
following as a new Section 3.04:
3.04    Cancellation of Deferral Elections. Notwithstanding anything herein to
the contrary, in the event a Participant receives an in-service financial
hardship withdrawal from the Aon Savings Plan that is subject to a condition
that the Participant may not make elective or employee contributions to any
Company plan (as defined for purposes of Treasury Regulations Section
1.401(k)-1(d)(3)(iv)(E)) for at least six months from the date of the hardship
withdrawal, the Participant’s deferral elections under Sections 3.01 and 3.02
shall be cancelled, and the Participant shall not be eligible to make any new
deferral elections until the later of six months from the date of the hardship
withdrawal from the Aon Savings Plan or the next period during which the
Committee permits Participants to make an election to defer pursuant to Section
3.01.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on its behalf by its duly authorized officers, this __ day of December, 2016.


AON CORPORATION        


By:        
/S/ Anthony R. Golund
                                                                     
Anthony Goland
Executive Vice President and
Chief Human Resources Officer




1

